Citation Nr: 1812075	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a shin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. In February 2014 and June 2017, the Board remanded the appeal for additional development and it now returns for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In this regard, the Board remanded the claim in June 2017 in order to obtain an addendum opinion as to whether the Veteran's claimed shin disorder was related to his military service, to include his extended periods of running, walking, and marching with equipment on his back.  Thereafter, in July 2017, a VA examiner, who had conducted the July 2015 VA examination, noted that there was no evidence of shin splints at examination and that he could not make any statement regarding the prior diagnosis except to say that he could not comment on diagnoses made when he was not present. The examiner also noted that, as he previously stated, there was no objective evidence of shin splints. However, the examiner did not provide information as to why said lack of objective evidence supported the opinion that the Veteran's shin splints were unrelated to service; rather, he simply stated that he could not comment on diagnoses made when he was not present. 

The requirement of a current disability is satisfied if the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In this regard, the Veteran has been diagnosed with shin splints during the course of the appeal. See November 30, 2009; July 31, 2014; and August 20, 2016 treatment records. Furthermore, the July 2017 VA examiner acknowledged the Veteran prior diagnoses of a shin disorder. 

Therefore, the Board finds that a remand is warranted to obtain another addendum opinion to address whether any shin disorder that has been present at any point pertinent to the Veteran's claim is related to his military service, to include his extended periods of running, walking, and marching with equipment on his back.

Accordingly, the case is REMANDED for the following action:

1. Forward the record to an appropriate VA examiner other than the July 2015/July 2017 examiner in order to render an opinion as to the nature and etiology of the Veteran's shin disorder. A copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the entire record, the examiner should respond to the following inquiries:

(A) The examiner should determine whether the Veteran has a diagnosis of a shin disorder at any time since January 2008, the date of receipt of his claim, even if such have resolved.

If the examiner finds that the Veteran does not have a shin disorder at any time since January 2008, he or she should reconcile such a finding with the evidence of record showing that the Veteran has a current diagnosis of shin splints. See November 30, 2009, July 31, 2014, and August 20, 2016 treatment records. 

(B) For any shin disorder diagnosed during the pendency of the claim, even if resolved, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such disorder had its onset during service or is otherwise etiologically related to service. The examiner should specifically address the Veteran's claim that such disorder was caused by extended periods of running, walking, and marching with equipment on his back.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any shin disorder.

In offering such opinion, the examiner should consider the evidence submitted by the Veteran in August 2016, to include his statement regarding the nature of his in-service duties as well as the onset and continuity of his shin pain; his friend S.J.'s statement regarding witnessing the Veteran's leg pain since service; and an August 2016 private treatment record reflecting a diagnosis of anterior shin splints and a referral for physical therapy.

A complete rationale should be provided for all opinions offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

